Citation Nr: 1020331	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Entitlement to service connection for a chronic low back 
disability.

3.  Entitlement to a compensable evaluation for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had verified active service from July 1984 to 
April 1988, and from January 13, 2004 to March 18, 2005, with 
verified active duty for training from May 4 to May 17, 1991, 
and from July 2007 to May 2008.  In addition, the Veteran had 
unverified active service from February to July 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a rating decision of July 2003, the RO denied entitlement 
to service connection for left ear hearing loss.  The Veteran 
voiced no disagreement with that decision, which has now 
become final.  Since the time of the July 2003 rating 
decision, the Veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO continued its denial of 
service connection for left ear hearing loss, and the current 
appeal ensued.

In January 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  There 
has been substantial compliance with the remand directive.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for left ear hearing loss and entitlement to a 
compensable evaluation for right ear hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent evidence establishes that the current lumbar 
degenerative joint disease with annular tear at L5-S1 is 
related to active military service.


CONCLUSION OF LAW

The Veteran's lumbar degenerative joint disease with annular 
tear at L5-S1 is related to his active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.   § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

The Veteran asserts that he incurred a low back disability in 
service.  The Board notes that a current diagnosis of a low 
back disability is of record, as the November 2009 VA 
examiner indicated that the Veteran has a diagnosis of lumbar 
degenerative joint disease and annular tear at L5-S1.  

At the outset, the Board notes that the Veteran's service 
treatment records are limited, despite the RO's attempts to 
obtain them.  In these circumstances, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Available 
service treatment records are negative for complaints, 
treatment, or diagnoses of a low back disability.

The Veteran reported that his pain is due to IBA (interceptor 
body armor) and the weight of the gear he had to carry in 
service.  See November 2005 statement.  There are documented 
incidents of back pain since service.  In March 2005, two 
weeks after separation from service, the Veteran reported 
experiencing low back discomfort with severe pain.  The 
assessment at that time was lumbago.  The Veteran again 
complained of back pain in April 2005 and August 2005 and 
diagnoses of back ache, muscle spasm, osteopenia, and lumbago 
were noted.  

The Veteran noted that he has had back pain since service.  
The Veteran is competent to report pain.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran was 
discharged in March 2005 and filed his claim for service 
connection for his back disability 5 months after discharge.  
Based on the foregoing, the record shows that the Veteran has 
experienced pain since service regarding his back.

The record does show that the Veteran's current back 
disability is related to service.  As noted above, the 
Veteran was examined in November 2009.  The VA examiner 
reported a diagnosis of lumbar degenerative joint disease and 
annular tear at L5-S1.  He further noted that it is more 
likely than not that the Veteran's back disability is a 
service connected condition.

The Board notes that the Veteran also has a diagnosis of 
spina bifida, as noted on the 2009 VA examination.  
Radiographs showed spina bifida occulta at L5-S1, but it was 
noted that this was a congenital anomaly.  There is no 
competent evidence of record showing that the congenital 
defect is service connectable.  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2009).

Based on the foregoing, the Board finds that the evidence 
supports the Veteran's claim of entitlement to service 
connection for his low back disability.  Diagnoses regarding 
low back pain were made merely two weeks after the Veteran's 
separation from service.  In addition, the Veteran's 
testimony, stating that he has had back pain since service is 
competent and credible.  The 2009 VA examiner indicated that 
the Veteran currently has lumbar degenerative joint disease 
and annular tear at L5-S1 and that his back disability is 
related to service.  Thus the appeal is granted.  

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay  
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).

The Board has considered the appellant's claim with respect 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002), including the notice requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Given the favorable outcome above, however, no prejudice to 
the  appellant could result from this appellate 
determination.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  


ORDER

Service connection for lumbar degenerative joint disease and 
annular tear L5-S1 is granted.


REMAND

Review of the record shows that there are limited service 
treatment records (STRs) associated with the claims file.  In 
cases where the STRs are unavailable or incomplete through no 
fault of the Veteran, there is a heightened obligation to 
assist the Veteran in the development of his case. O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an 
explanation to the appellant regarding VA's inability to 
obtain his or her service treatment records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  In this instance, 
although the file does include the Veteran's service 
treatment records for the first period of service, the agency 
of original jurisdiction (AOJ) has not informed the Veteran 
of the missing service treatment records.  Additionally, it 
is unclear whether the most recent request for records was 
inclusive of the complete medical record.  The Board thus 
finds that the AOJ has not undertaken all possible 
development to obtain the Veteran's remaining service 
treatment records, and there is a reasonable possibility that 
the records exist and can be secured.  In order to give the 
Veteran a fair opportunity to substantiate his claims, 
additional attempts should be made to obtain outstanding 
service treatment records.  In addition, and as noted above, 
the Veteran's period of reported service from February to 
July 2003 at this time remains unverified.

Furthermore, based upon a review of the record, it appears 
that the most recent Supplemental Statement of the Case 
(SSOC) was sent to the wrong address.  The March 2010 SSOC 
was sent to the El Paso, Texas address.  Correspondence 
received from the Veteran in February 2009 indicates that he 
has moved and his new address is in Arlington, VA.  Although 
the SSOC was not returned to VA as undeliverable by the 
United States Postal Service, the notice was clearly sent to 
the wrong address.  Thus all correspondence should be sent to 
the address in Arlington, VA.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board finds that the Veteran should be afforded 
another VA audiology examination to determine the severity of 
the service-connected right ear hearing loss.  An examination 
too remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994). See also Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991) (where the record does not adequately reveal the 
current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination).  Review of the record 
shows that the Veteran was afforded a VA audiology 
examination in October 2007.  According to that examination 
report, medical follow-up was deemed necessary.  Thus, a new 
examination is needed to determine the severity of the 
Veteran's right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service 
department and/or record storage facility 
in an attempt to verify the Veteran's 
reported service from February to July 
2003. Following such verification, the AOJ 
should take all procedurally appropriate 
actions to include, but not limited to, 
contacting the National Personnel Records 
Center (NPRC), Records Management Center 
(RMC), or any other appropriate location, 
to request the Veteran's complete service 
treatment records for all periods of 
active service, including any 2003 period 
of service, as well as any and all 
treatment records and examination reports 
dating from the Veteran's most recent 
period of active service, that is, the 
period of active duty for training 
extending from July 2007 to May 2008.  All 
attempts to secure the Veteran's service 
treatment records must be documented in 
the claims file.  If, after making 
reasonable efforts to obtain the service 
treatment records, the AOJ is unable to 
secure same, the AOJ must notify the 
Veteran and his representative and (a) 
identify the specific records the AOJ is 
unable to obtain; (b) briefly explain the 
efforts that the AOJ made to obtain those 
records; and (c) describe any further 
action to be taken by the AOJ with respect 
to the claim.  For any unavailable U.S. 
Government records, the AOJ must indicate 
in writing that further attempts to locate 
or obtain such records would be futile.  

2.  Thereafter, schedule the Veteran for a 
VA audiological evaluation to determine 
the current severity of his hearing loss.  
The claims file and a copy of this Remand, 
must be provided to and reviewed by the VA 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Specifically, the 
results of a complete VA audiological 
evaluation must be recorded, to include a 
statement detailing, in numbers, the 
findings of puretone decibel loss at 500, 
1000, 2000, 3000 and 4000 Hertz, the 
puretone threshold average of the results 
from 1000 Hertz to 4000 Hertz, and the 
results of the word recognition test, in 
percentages, using the Maryland CNC test.  
The report must be typed.

3.  After completing any additional 
notification and/or development deemed 
necessary, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the AOJ must furnish to the Veteran and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations.

Prior to recertification, the Veteran's 
current representative should be provided 
an opportunity to submit a VA Form 646 or 
its equivalent.  All efforts made should 
be documented and incorporated into the 
claims file.  

Afford the Veteran and his representative 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  
Thereafter, the case should be returned to 
the Board, if in order.  The Veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


